PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/864,213
Filing Date: 8 Jan 2018
Appellant(s): Li et al.



__________________
Paul J. Otterstedt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/12/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/22/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Regarding Appellant’s arguments with respect to the “First Ground: Whether Claims 1-22 are Properly Rejected on the Ground of Nonstatutory Double Pantenting”
Appellant has provided no argument or evidence for consideration (see page 8). Therefore, the rejection should be affirmed.
Regarding Appellant’s arguments with respect to the “Second Ground: Whether Claims 1-22 and 27 are Properly Rejected Under 35 U.S.C. 112(a), First Paragraph”
At issue is support for the limitation “planar barrier component comprised of a material that substantially prevents said ions from combining with said electrode but allows said ions to travel toward or away from said electrode”.  As one of ordinary skill would read this, the claim directs that there is some feature of the claimed “barrier” that renders this property of allowing ions to travel but preventing them from combining.  
"The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate 
At issue is not whether Appellant possessed the barrier layer or not, but whether Appellant described the material in enough detail that would result in the claimed properties of the barrier. That is, the claim goes beyond just a simple barrier layer and adds specific features to this layer.  Appellant has failed to show support for this feature during prosecution as will be outlined below.
Appellant argues (see page 8, lines 19+) that the Examiner fails to consider the disclosure as a whole in the determination and has instead focused on “allegedly missing text”.  While the Examiner has focused on this paragraph, this has not precluded the Examiner’s consideration of other parts of the disclosure.  The Examiner has focused on the paragraph, because this is the very paragraph where Appellant was discussing the thickness ranges of the various layers (see below). The paragraph ends with the barrier layer 116 being mentioned but not described as shown below.

    PNG
    media_image2.png
    465
    784
    media_image2.png
    Greyscale


As one can see, the disclosure only supports the position of the barrier in the layer stack and its material composition, but the claim requires a specific functional property--the ability to allow ions to travel to/from but not allow to combine with the electrode of the device. One of ordinary skill would question that either the geometry (e.g. thickness, shape) or some modified chemical property of the barrier would be key to the claimed functional property but Appellant fails to discuss any such geometric or chemical particulars. In looking to the full disclosure, one of ordinary skill would find lacking discussions thereof and therefore, the Examiner concluded there was no support for this claimed function. Appellant has failed to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed as required.
To overcome this deficiency, Appellant has provided an affidavit (3/24/20) from the inventor (see also page 10 of the The Brief) attesting that one of ordinary skill would glean from Figure 1B the necessary evidence that Applicant possessed the claimed invention.
In the affidavit, the inventor attests that one of ordinary skill can glean from the micrograph of Figure 1B, the thickness range of layer 116.  However, as the inventor admits, Figure 1B does not show layer 116 at all (see point 9 of the affidavit).  

    PNG
    media_image3.png
    127
    679
    media_image3.png
    Greyscale

	The inventor reasons that since the microscope used to generate Figure 1B fails to resolve the layer 116, layer 116 must be thinner than the resolving power of the microscope used.  That is, it must be less than 10nm according to the inventor’s affidavit.
The Examiner found the affidavit insufficient for the following reasons:
1) It includes no evidence of the resolving power of the SEM at use in the micrograph.  Based on the Examiner's technical understanding, there can be wide variation in how the resolving power relates to the acceleration voltage—that is, the shown acceleration voltage of Figure 1B is not the only determinant in resolving power.  Therefore, there is an issue with the premise of the thesis presented by the inventor in the affidavit.
2) It is notable, that while all the other layers are annotated in Figure 1B, layer 116 is not.  So not only is it not shown, but it isn’t even annotated.   Also, the inventor (the presumed owner and generator of Figure 1B) has not actually attested that the sample used to generate Figure 1B actually included a barrier layer.
3) Even assuming the Inventor’s thesis is correct about the microscope resolving power, by the inventors own admission one of ordinary skill could determine a thickness of zero.  That is to say it is not inherent that simply because the layer is not resolved that the layer must be there.
4) Again, even if one of ordinary skill would come to the same conclusion presented by the inventor, the inventor fails to link the alleged range of 0-10nm for layer 116 thickness with the claimed property.  That is, the affidavit fails to show that even if one of ordinary skill would glean this information as the inventor asserts, it is not clear that the gleaned information results in the claimed 
Appellant argues (see page 10, middle paragraph):

    PNG
    media_image4.png
    172
    602
    media_image4.png
    Greyscale

It appears here that Appellant is suggesting that these materials of any thickness from 0-10nm will result in the claimed effect of “substantially prevents said ions from combining with said electrode but allows said ions to travel”.  But, this is not what is presented, nor is that what the inventor attested to in the Affidavit.  Appellant has not presented any other evidence of properties of Group IIIA oxide materials demonstrating ion barrier effects in the manner claimed or attempted to establish the knowledge in the prior art at the time of filing.
Therefore, the Examiner disagrees that the lack of 116 in Figure 1B can be seen as support for the claimed limitation.  Appellant's arguments do not remedy what is deemed lacking in the disclosure.  There is support for a barrier layer, where it is placed, and what material it comprises and limitations/claims to these features have not been rejected.  What is lacking is support for a given feature (e.g. thickness) or combination of features of said barrier  "that substantially prevents said ions from combining with said electrode but allows said ions to travel toward or away from said electrode in said charge or discharging write-erase cycle".  The Examiner disagrees that the absence of layer 116 in Figure 1B is adequate support for this limitation as presented by the Inventor in the Affidavit.

Regarding Appellant’s arguments with respect to the “Third Ground: Whether Claim 1 is Properly Rejected Under 35 U.S.C. 102(a)(1)”

    PNG
    media_image5.png
    623
    1217
    media_image5.png
    Greyscale

Appellant argues (see page 11) that the Examiner has improperly considered elements 122 and 124 in combination as corresponding to the claimed electrolyte.  Above can be seen the mapping of Schloss to the at issue features of the claimed invention shown in Appellant’s Figure 1A.  The Examiner has considered layer 124 in conjunction with 122 to anticipate the claimed “electrolyte operatively associated with said electrode” and “comprised of said ions”. 
Appellant argues (see page 11, lines 29-30) that "element 124 is an 'electronically insulating layer' which is the antithesis of an electrolyte."  Firstly, Appellant provides no support for the conclusion.  Secondly, Appellant has focused solely on the word “insulator” and fails to account for the full teaching of Schloss with respect to layer 124 and the broadest reasonable interpretation of the term “electrolyte”.  As can be seen in paragraph 0038, Schloss has engineered the material 124 to allow for ion movement and even calls layer 124 “an electrolyte to mobile ions” (emphasis added):

    PNG
    media_image6.png
    425
    723
    media_image6.png
    Greyscale

	The claims only directed property of the electrolyte is for its location and that it comprises the ions.  Element 124 of Schloss is clearly shown to comprise the ions in figure 3B (see below--elements 140, 340) and allow for the movement thereof. Therefore, it is clear that the layer 124 meets the bounds of a broadest reasonable interpretation of electrolyte and can be combined with layer 122 to anticipate the claimed “electrolyte”.  Additionally, the claims are constructed using comprising type language which does not preclude any other features being combined to represent an electrolyte.

    PNG
    media_image7.png
    617
    740
    media_image7.png
    Greyscale

Furthermore, Appellant’s own disclosure has the same interpretation as the Examiner with respect to insulators and the term electrolyte as can be seen in paragraph 0005 of Appellant’s specification (reproduced below):

    PNG
    media_image8.png
    249
    589
    media_image8.png
    Greyscale

Therefore, it is clear the layer 124 is consistent with the BRI read in view of Appellant’s disclosure and therefore can be considered in combination with 122 as the claimed “electrolyte”.  

Regarding Appellant’s arguments with respect to the “Fourth Ground: Whether Claims 1-22 and 27 are Properly Rejected Under 35 U.S.C. 103”
As a preliminary matter, it is important to note that Lemke is the primary reference which is being modified in the rejection to include layer 126 of Schloss.  That is, nowhere in the rejection has the Examiner modified the Schloss reference which is a basis for much of Appellant’s remarks.
Appellant’s remarks found in the top paragraph of page 13 (lines 1-11) referencing the Office Action page 4 are irrelevant to the rejection under 103 since the rejection on page 4 is the rejection under 35 U.S.C. 102.
Appellant argues (starting page 13, lines 14+):

    PNG
    media_image9.png
    503
    805
    media_image9.png
    Greyscale

While it is true that Schloss teaches the ion barrier (126) in conjunction with layer (124). This is no different than it teaching layer 126 in conjunction with the electrodes, non-ohmic devices, cross-point access lines, etc.  All of these elements are considered “essential components” of Schloss’s invention.  However, “essential components” of a secondary reference is not a test of non-obviousness nor a secondary consideration.  Furthermore, the fact that these other materials and structures are essential does not preclude one of ordinary skill from being motivated to use any of these “essential components” in isolation from other “essential components” when there is reason to do so. The Examiner has provided reason (prevention of ion movement into the anode).
Appellant continues with a similar argument (see page 14, lines 11+):

    PNG
    media_image10.png
    370
    826
    media_image10.png
    Greyscale
 
Here Appellant mischaracterizes paragraph 0047. In paragraph 0047, Schloss is pointing out that because the dielectric constant of the ion barrier 126 is greater than layer 124, the barrier layer “can serve as a physical barrier to the mobile ions 140”.  That is, Schloss is simply explaining that the difference in dielectric constant between layers 126 and 124 is why layer 126 is a barrier to ions and layer 124 allows for ion movement.  There is no suggestion here that the barrier properties of layer 126 are solely (if at all) dependent on the presence of layer 124.  Therefore, there is no merit to this argument that one of ordinary skill reading Schloss would think layer 124 must be included with barrier layer 126 or that layer 126 cannot function as an ion barrier without layer 124.
Appellant argues (see page 14, line 23+) “Schloss discusses using electronically insulating layer 124 without ion barrier 126, but does not discuss using the ion barrier 126 without the electronically insulating layer 124”. 
Firstly, and again, the mere fact that layer 126 is discussed only in conjunction with layer 124 is not reason to preclude one of ordinary skill from being motivated to use layer 126 alone in other devices.  This is like saying that because a prior art to an automobile only ever discusses a novel brake configuration in combination with pneumatic tires renders the use of the brake configuration non-obvious in other vehicles with non-pneumatic tires (e.g. trains, roller coasters, construction equipment, 
Appellant argues (see page 14, lines 25+) “the thicknesses of the electronically insulating layer 124 and the ion barrier 126 are determined together…Schloss does not discuss how to determine the thickness of only the ion barrier 126”.  Firstly, it is notably inconsistent for Appellant to fail to include any discussion of barrier layer thickness in their own disclosure (see discussions above regarding 112) and then to allege that one of ordinary skill cannot parse individual layer properties from the very detailed discussion including actual thicknesses of these layers in paragraphs 0039 and 0040 of Schloss.  Secondly, Appellant mischaracterizes this passage of Schloss.  Schloss is choosing a thickness for the barrier layer 126 which will maintain an electric field sufficient enough to still allow tunneling in the layer 124. This is clear from the language that the “total thickness” of layers 124 and 126 is chosen to “promote electron tunneling” into and through the insulating layer 124 (see below).  

    PNG
    media_image11.png
    677
    719
    media_image11.png
    Greyscale


Appellant argues that the Examiner has presented no evidence that one of ordinary skill would not conclude that the insulation layer was essential for the function of preventing ion combination in the modified device of Lemke (see page 14 last paragraph).
The Examiner has presented a final prima facie case of obviousness, and it is Appellant’s burden to show non-obviousness or error by the Examiner.  The Examiner has shown how Appellant’s arguments are either based on mischaracterizations of the reference, conclusory, or inadequate to show non-obviousness there is no further evidence burden on the Office—see MPEP 2142.
Appellant argues (see page 15, first paragraph) “the Examiner’s proposed combination of elements would impermissibly change the principle of operation of the Schloss reference…and/or render it unsuitable for its intended purpose...”
This is found unpersuasive.  Firstly, the device of Schloss is not being modified in the rejection.  The device of Lemke is the modified device.  The MPEP makes this distinction clear in section 2143.01V “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” (emphasis added).  And section 2143.01VI similarly makes the distinction “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious” (emphasis added).
The Examiner has not modified the Schloss reference at all and therefore this argument is invalid.  

This is unpersuasive.  Schloss calls 126 an ion barrier layer and states its purpose/use in the device (prevent ions form combining with the electrode 130—see paragraphs 0041, 0047). It is not hindsight to conclude that something called “an ion barrier” can function as a barrier to ions without the inclusion of some other adjacent features which is never disclosed as having ion barrier properties.  As presented above, none of Appellant’s alleged teachings that the barrier functionality of layer 126 depend on the presence of layer 124 are valid.  Therefore the rejection is proper and should be affirmed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOUGLAS KING/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        
Conferees:
/Richard Elms/Supervisory Patent Examiner, Art Unit 2824                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA   

                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.